458 Pa. 202 (1974)
Herman
v.
Harborcreek Township, Appellant.
Supreme Court of Pennsylvania.
Submitted March 20, 1974.
July 1, 1974.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
Eugene J. Brew, Jr., and Dale and Brew, for appellant.
Andrew J. Conner and Dunn & Conner, for appellees.
OPINION PER CURIAM, July 1, 1974:
The decree of the court below, sustaining in part and overruling in part appellant's preliminary objections to appellees' complaint in equity, is neither a final decree which "terminates the litigation between the parties to the suit by precluding a party from further action in that court", James Banda, Inc. v. Virginia Manor Apartments, Inc., 451 Pa. 408, 410, 303 A. 2d 925 (1973) [quoting from Stadler v. Mt. Oliver Borough, 373 Pa. 316, 318, 95 A.2d 776 (1953)], nor an interlocutory decree on a question of jurisdiction made appealable under the Act of March 5, 1925, P.L. 23, 12 P.S. § 672, *203 Miller Estate v. Department of Highways, 424 Pa. 477, 227 A.2d 679 (1967). The decree is, therefore, not appealable, and the appeal therefrom must be quashed.
It is so ordered. Costs on appellant.